         Case 20-60030 Document 218 Filed in TXSB on 07/10/20 Page 1 of 8




                     IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                VICTORIA DIVISION

                                                      §§
In re:                                                §§       Chapter 7
                                                      §§
Q’MAX AMERICA,
Q'MAX AMERICA, INC.,    al1
               INC., et all                           §§                20–60030-CML
                                                               Case No. 20-60030-CML
                                                      §§
                              Debtors.                §§       (Jointly Administered)



  OBJECTION TO
  OBJECTION TO TRUSTEE’S TRUSTEE’S EMERGENCY
               TRUSTEE'S TRUSTEE'S EMERGENCY MOTION      FOR ORDER
                                                MOTION FOR   ORDER
       ESTABLISHING
       ESTABLISHING PROCEDURES
                    PROCEDURES FOR    DE MINIMIS
                                 FOR DE   MINIMIS ASSET
                                                  ASSET SALES
                                                        SALES
                           (DKT. NO.
                           (DKT. NO. 207)
                                     207)

         Komatsu Financial
         Komatsu Financial Limited Partnership ("Komatsu")
                           Limited Partnership (“Komatsu”) hereby
                                                           hereby files
                                                                  files this
                                                                        this objection
                                                                             objection (the
                                                                                       (the

“Objection”) to
"Objection") to the
                the Trustee’s                   for Order Establishing Procedures for
                    Trustee's Emergency Motion for                                for De

                                   (“Motion”) of Christopher R. Murray, Chapter 7 Trustee
                    (Dkt. No. 207) ("Motion")
Minimis Asset Sales (Mt.

(“Trustee”) for
("Trustee") for the
                the debtors,
                    debtors, Q'Max
                             Q’Max America
                                   America Inc. (“QMax”) and
                                           Inc. ("QMax") and Anchor Drilling Fluids USA, LLC

(“Anchor”, together with
("Anchor",          with QMax,
                         QMax, "Debtors").
                               “Debtors”). In support of its Objection, Komatsu states as

follows:

                                           BACKGROUND

         1.     For good and valuable consideration, on or about June 22, 2018, Terra Oilfield

Solutions, LLC (“Terra Oilfield")
           LLC ("Terra Oilfield”) made, executed and delivered to Kirby-Smith Machinery, Inc.

(“Kirby-Smith”), a Security Agreement —
("Kirby-Smith"),                      – Conditional Sales Contract (as any time amended,

“Contract No. 000")
"Contract           under which
              000”) under which it
                                it agreed
                                   agreed to
                                          to pay
                                             pay to
                                                 to Kirby-Smith certain amounts set forth therein.

Pursuant to Contract No. 000, as security for the repayment of the indebtedness and all other

obligations of every type of Terra Oilfield to Kirby-Smith, Terra Oilfield granted to Kirby-Smith



11 The Debtors in these cases, along with the last four digits of each Debtor's
                                                                       Debtor’s federal tax identification
             Q’Max America Inc. (2319) and Anchor Drilling Fluids USA, LLC (5395).
number are: Q'Max
        Case 20-60030 Document 218 Filed in TXSB on 07/10/20 Page 2 of 8




a purchase money, first priority lien on and security interest in One (1) Komatsu PC138USLC-11

                                (“Contract No. 000 Equipment”).
Hydraulic Excavator (S/N 52252) ("Contract         Equipment"). A copy of Contract No. 000

                                                reference. 2
is attached as Exhibit A and is incorporated by reference.2

       2.      On or about June 22, 2018, for good and valuable consideration, Kirby-Smith sold,

assigned and
assigned and transferred
             transferred to
                         to Komatsu
                            Komatsu (the “Contract No. 000 Assignment")
                                    (the "Contract                      all of
                                                           Assignment”) all of its
                                                                               its right,
                                                                                   right, title
                                                                                          title and
                                                                                                and

interest in and to, among other things, Contract No. 000. A copy of the Contract No. 000

Assignment is attached as Exhibit B and is incorporated by reference.

       3.      Due to the Contract No. 000 Assignment, Komatsu is the proper party-in-interest.

       4.      For good and valuable consideration, on or about June 22, 2018, Terra Oilfield

                                                                  – Conditional Sales Contract
made, executed and delivered to Kirby-Smith, a Security Agreement —

(as any
(as any time
        time amended,
             amended, "Contract
                      “Contract No. 001") under which
                                    001”) under which it
                                                      it agreed
                                                         agreed to
                                                                to pay
                                                                   pay to
                                                                       to Kirby-Smith
                                                                          Kirby-Smith certain

amounts set forth therein. Pursuant to Contract No. 001, as security for the repayment of the

indebtedness and all other obligations of every type of Terra Oilfield to Kirby-Smith, Terra Oilfield

granted to Kirby-Smith a purchase money, first priority lien on and security interest in One (1)

                                                     (“Contract No. 001 Equipment”).
Komatsu PC138USLC-11 Hydraulic Excavator (S/N 52254) ("Contract         Equipment"). A

copy of Contract No. 001 is attached as Exhibit C and is incorporated by reference.

       5.      On or about June 22, 2018, for good and valuable consideration, Kirby-Smith sold,

assigned and
assigned and transferred
             transferred to
                         to Komatsu
                            Komatsu (the “Contract No. 001 Assignment")
                                    (the "Contract                      all of
                                                           Assignment”) all of its
                                                                               its right,
                                                                                   right, title
                                                                                          title and
                                                                                                and

interest in and to, among other things, Contract No. 001. A copy of the Contract No. 001

Assignment is attached as Exhibit D and is incorporated by reference.

       6.      Due to the Contract No. 001 Assignment, Komatsu is the proper party-in-interest.




2
2Some of the exhibits attached hereto have been redacted to remove certain confidential information of
Debtors.
        Case 20-60030 Document 218 Filed in TXSB on 07/10/20 Page 3 of 8




       7.      For good and valuable consideration, on or about May 8, 2018, Terra Oilfield made,

                                                            – Conditional Sales Contract (as
executed and delivered to Kirby-Smith, a Security Agreement —

any time
any time amended,
         amended, "Contract
                  “Contract No. 002",
                                002”, together with Contract No. 000 and Contract No. 001, the

“Contracts”) under which it agreed to pay to Kirby-Smith certain amounts set forth therein.
"Contracts")

Pursuant to Contract No. 002, as security for the repayment of the indebtedness and all other

obligations of every type of Terra Oilfield to Kirby-Smith, Terra Oilfield granted to Kirby-Smith

a purchase money, first priority lien on and security interest in One (1) Komatsu PC138USLC-11

Hydraulic Excavator w/ Bucket (S/N 51852) (“Contract
                                          ("Contract No. 002 Equipment”, together with
                                                             Equipment", together with the
                                                                                       the

             000 Equipment
Contract No. 000           and Contract
                 Equipment and Contract No.
                                        No. 001 Equipment, the
                                            001 Equipment, the "Equipment").
                                                               “Equipment”). A copy of

Contract No. 002 is attached as Exhibit E and is incorporated by reference.

       8.      On or about May 8, 2018, for good and valuable consideration, Kirby-Smith sold,

                         to Komatsu
assigned and transferred to Komatsu (the
                                    (the "Contract
                                         “Contract No. 002 Assignment",
                                                           Assignment”, together with the

Contract No.
Contract No. 000 Assignment and
             000 Assignment and Contract
                                Contract No.
                                         No. 001
                                             001 Assignment,
                                                 Assignment, the
                                                             the "Assignments")
                                                                 “Assignments”) all of its

right, title and interest in and to, among other things, Contract No. 002. A copy of the Contract

No. 002 Assignment is attached as Exhibit F and is incorporated by reference.

       9.      Due to the Contract No. 002 Assignment, Komatsu is the proper party-in-interest.

       10.     Upon information and belief, in or around July 2018, QMax acquired Terra Oilfield.

       11.                  petition date,
               Prior to the petition date, May
                                           May 24,
                                               24, 2020
                                                   2020 (the
                                                        (the "Petition
                                                             “Petition Date"),
                                                                       Date”), Terra Oilfield

defaulted under Contracts by, among other things, failing to pay an installment when due and

failing to pay ensuing installments as they came due.

       12.     Komatsu duly perfected its security interest in the Equipment by filing Uniform

Commercial Code
Commercial Code ("UCC")
                (“UCC”) Financing Statements, copies of which are attached as Exhibit G and

are incorporated by reference.
        Case 20-60030 Document 218 Filed in TXSB on 07/10/20 Page 4 of 8




       13.     On the Petition Date, Debtors filed voluntary petitions under chapter 7 of title 11

of the United States Code, 11 U.S.C. § 101 et m.   (the "Bankruptcy
                                              seq. (the “Bankruptcy Code"), thereby commencing
                                                                    Code”), thereby commencing

the Chapter 7 cases. On May 27, 2020, the Bankruptcy Court entered an order directing the joint

administration of
administration of Debtors'
                  Debtors’ bankruptcy
                           bankruptcy cases.
                                      cases.

       14.     As of May 29, 2020, the following amounts are due and owing under the Contracts,

plus accruing
plus accruing interests,
              interests, costs and attorneys'
                         costs and attorneys’ fees:
                                              fees:

                                        – $ 80,843.18
                       Contract No. 000 —

                                        – $ 80,843.18
                       Contract No. 001 —

                                        – $ 77,965.86
                       Contract No. 002 —

                               TOTAL - $239,652.22

       15.     On or about July 8, 2020, the Trustee filed the Motion, seeking, inter alia, to

establish a procedure for Non-Noticed Transactions and Noticed Transactions, as defined therein.

                                        Komatsu’s collateral would be subject to a Non-Noticed
Based on information and belief, all of Komatsu's

Transaction—i.e., sales of less than $100,000 fair market value—by virtue of having individual

fair market values of $42,712.00, respectively.

       16.     Because the Non-Noticed Transaction procedures are vague and provide no further

opportunity for objection prior to sale, Komatsu submits this Objection.

                                           OBJECTION

       15.     Komatsu hereby submits this Objection to the Motion.

       16.     As a preface, the proposed procedures for Non-Noticed Transactions provide no

opportunity for objection of Komatsu or any other secured creditor prior to sale. The proposed

procedures for Noticed Transactions have an established objection procedure.

       17.     First, the Non-Noticed Transactions procedure is impermissibly vague as to how

the $100,000 threshold is met. Specifically, is that threshold measured by the collective value of
        Case 20-60030 Document 218 Filed in TXSB on 07/10/20 Page 5 of 8




the property subject to sale, e.g., sale of four units individual valued at $40,000 exceeds the

$100,000 threshold? Or, is the threshold measured by the individual value of units, e.g., sale of

ten units individually valued at $99,999 does not meet the $100,000 threshold and is, therefore,

subject to a Non-Noticed Sale.

       18.     Second, the proposed Non-Noticed Transaction procedure provides no opportunity

for Komatsu or any other secured creditor to object to such sales.

       19.                            to section
               Additionally, pursuant to section 363(f)
                                                 363(f) of
                                                        of the
                                                           the Bankruptcy
                                                               Bankruptcy Code,
                                                                          Code, Komatsu's
                                                                                Komatsu’s

consent is required if it is to be paid less than the amount due under the Contracts. Komatsu does

not consent to a Non-Noticed or Noticed Transaction of the Equipment at this time.

       20.     Section 363(f) of the Bankruptcy Code provides that a debtor may sell or otherwise

transfer property outside the ordinary course of business free and clear of any interest in such

property only if:

               (1)    applicable nonbankruptcy law permits sale of such property
                      free and clear of such interest;

               (2)    such entity consents;

               (3)    such interest is a lien and the price at which such property
                      to be sold is greater than the aggregate value of all liens on
                      such property;

               (4)    such interest is in bona fide
                                                fide dispute; or

               (5)    such entity could be compelled, in a legal or equitable
                      proceeding, to accept a money satisfaction of such interest.

       U.S.C.
See 11 U.S.C. § 363(f).

       21.                                                         Komatsu’s interests and liens
               Debtors cannot sell the Equipment free and clear of Komatsu's

                                      value of
for an amount less than the full face value of its
                                               its liens
                                                   liens without
                                                         without Komatsu's
                                                                 Komatsu’s consent.
                                                                           consent. Additionally,

the remaining elements cannot be satisfied:
        Case 20-60030 Document 218 Filed in TXSB on 07/10/20 Page 6 of 8




       •      Subsection (f)(1) cannot be satisfied because applicable nonbankruptcy law does
               not permit
               not permit the
                          the sale
                              sale of
                                   of the
                                      the Equipment
                                          Equipment free and clear
                                                    free and clear of
                                                                   of Komatsu's
                                                                      Komatsu’s liens
                                                                                liens and
                                                                                      and security
                                                                                          security
               interests.

       •      Subsection (f)(3) can be satisfied only if the price at which the Equipment is sold
               exceeds the
               exceeds  the face
                            face value
                                 value of
                                        of Komatsu's
                                           Komatsu’s liens.
                                                       liens. For subsection (f)(3) to be satisfied, the
               total face
               total face value
                          value of
                                 of the
                                     the Debtors'
                                         Debtors’ secured
                                                   secured liabilities to Komatsu would have to be
               satisfied before it could be forced to relinquish its liens and security interests. See,
               e.g., Criimi Mae Services
                     Criimi Mae    Services Ltd.
                                            Ltd. P
                                                 P’ship
                                                   'ship v.
                                                         v. WDH   Howell, LLC
                                                            WDH Howell,     LLC (In
                                                                                 (In re WDH
                                                                                        WDH Howell,
               LLC), 298 B.R. 527, 533-34 (D. N.J. 2001).

       •      Subsection (f)(4) cannot
               Subsection (f)(4) cannot be
                                        be satisfied
                                           satisfied because
                                                     because Komatsu's
                                                             Komatsu’s liens
                                                                        liens and
                                                                              and security
                                                                                  security interests
                                                                                           interests
               with respect to the Equipment are not in bona fide
                                                              fide dispute.

       •      With respect to Subsection (f)(5), Komatsu cannot be compelled, in a legal or
               equitable proceeding, to accept a money satisfaction of its liens and security
               interests in an amount less than the full amount of the secured liabilities to Komatsu.
               See, e.g., In re Ferris Properties, Inc., No. 14-10491, 2015 WL 4600248 (Bankr.
               D. Del. Jul. 30, 2015); In re PW, LLC, 391 B.R. 25 (B.A.P. 9th Cir. 2008).

       22.     Accordingly, without
               Accordingly, without Komatsu's
                                    Komatsu’s consent, Debtors may
                                              consent, Debtors may not
                                                                   not sell
                                                                       sell the
                                                                            the Equipment
                                                                                Equipment free
                                                                                          free

and clear
and clear of
          of Komatsu's
             Komatsu’s interests and liens
                       interests and liens in
                                           in the
                                              the Equipment for anything less than the full amount

due to Komatsu.

       23.     Komatsu will agree to withdraw this Objection to the Motion if the paragraph set

forth in bold below is included in the order approving the Motion:

       The Equipment
       The                 (the "Equipment"
              Equipment (the      “Equipment” is is defined
                                                      defined asas One (1) Komatsu
       PC138USLC-11 Hydraulic Excavator (S/N 52252), One (1) Komatsu
       PC138USLC-11 Hydraulic Excavator (S/N 52254) and One (1) Komatsu
       PC138USLC-11 Hydraulic Excavator w/ Bucket (S/N 51852)) shall not be sold
       without the
       without  the consent
                    consent of
                             of Komatsu   Financial Limited
                                Komatsu Financial   Limited Partnership   (“Komatsu”).
                                                              Partnership ("Komatsu").
       Komatsu shall not be deemed to consent to any sale of the Equipment unless
       and until the total amount due to Komatsu regarding the Equipment (Le.,       (i.e.,
       $239,652.22 through May 29, 2020, plus interest and     attorneys’ fees
                                                           and attorneys' fees and
                                                                               and other
                                                                                    other
       costs that accrue from May 29, 2020, until the date Komatsu is fully repaid) is
       paid in full to Komatsu prior to or at the closing of any sale concerning the
       Equipment.
       Equipment. In In addition,
                        addition, all of Komatsu's
                                  all of Komatsu’s liens
                                                    liens in
                                                          in the
                                                             the Equipment   shall attach
                                                                 Equipment shall   attach
       to the proceeds of any sale of the Equipment. Komatsu shall have the right to
       credit bid for the Equipment up to the full amount due and owing to Komatsu.

       24.     Accordingly, Komatsu reserves all of its rights under the Contracts and applicable

law and equity, including without limitation, its right (a) to seek adequate protection of its interests
         Case 20-60030 Document 218 Filed in TXSB on 07/10/20 Page 7 of 8




in the Equipment, (b) to request that this Court enter an order lifting the automatic stay so that

Komatsu may retrieve and dispose of the Equipment; and (c) to object to any purported sale of the

Equipment on any grounds.

        WHEREFORE, for all the reasons set forth herein, Komatsu respectfully requests that

any order approving the Motion include the language set forth in paragraph 23 above. Komatsu

further requests such other and further relief as this Court deems just and equitable, and reserves

all of its rights.


        Dated: July 10, 2020                  Respectfully submitted,

                                              KANE RUSSELL
                                              KANE RUSSELL C
                                                           COLEMAN LOGAN PC
                                                            OLEMAN LOGAN

                                              /s/ Demetri J. Economou
                                              Demetri J. Economou
                                              Texas Bar. No. 24078461
                                              S.D. Tex. No. 1852182
                                              5051 Westheimer Road, 10th Floor
                                              Houston, Texas 77056
                                              Telephone: (713) 425-7400
                                              Facsimile: (713) 425-7700
                                              E-mail: deconomou@krcl.com

                                              ATTORNEYS FOR CREDITOR
                                              KOMATSU FINANCIAL
                                              LIMITED PARTNERSHIP
        Case 20-60030 Document 218 Filed in TXSB on 07/10/20 Page 8 of 8




                                     CERTIFICATE OF SERVICE

                                           10th of July, 2020, I served a true and correct copy of the
        I hereby certify that on this, the 10th
foregoing instrument by e-service on all parties receiving CM/ECF notifications in this case, and
to the following recipients in the methods described:

       Via E-mail and First Class Mail
       John F. Higgins, IV
       Porter Hedges LLP
       1000 Main St, Ste. 3600
       Houston, TX 77002
       jhiggins@porterhedges.com
       jhiggins@porterhedges.com
       Attorney for Debtors

       Jarrod B. Martin
       Chamberlain Hrdlicka
       1200 Smith Street, Suite 1400
       Houston, TX 77002
       jarrod.martin@chamberlainlaw.com
       jarrod.martin@chamberlainlaw.com
       Attorney for Trustee

       Hector Duran, Jr.
       515 Rusk, Ste. 3516
       Houston, TX 77002
       Hector.Duran.Jr@usdoj.gov
       Hector.Duran.Jr@usdolgov
       United States Trustee

       Via First Class Mail
       Q'MAX America, Inc.
       Anchor Drilling Fluids USA, LLC
       11700 Katy Fwy., Suite 200
       Houston, TX 77079

                                               /s/ Demetri J. Economou
                                               Is!
                                               Demetri J. Economou
